NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 MARY STERLING,
                 Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1049
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-277, Senior Judge Lawrence B.
Hagel.
                ______________________

              Decided: February 15, 2018
               ______________________

    JENNINGS JONES, III, Lake Charles, LA, argued for
claimant-appellant.

    RETA EMMA BEZAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for respondent-appellee. Also
represented by ERIC JOHN SINGLEY, CHAD A. READLER,
ROBERT E. KIRSCHMAN, JR., L. MISHA PREHEIM; Y. KEN
LEE, AMANDA BLACKMON, Office of General Counsel,
2                                    STERLING   v. SHULKIN



United States Department of Veterans Affairs, Washing-
ton, DC.
                ______________________

    Before MOORE, MAYER, and HUGHES, Circuit Judges.
HUGHES, Circuit Judge.
    Mary Sterling appeals from a decision by the U.S.
Court of Appeals for Veterans Claims dismissing her
appeal as untimely. Because the Veterans Court failed to
consider whether equitable tolling is warranted, we
vacate and remand.
                            I
    The facts here are undisputed. On September 22,
2015, the Board of Veterans’ Appeals issued a decision
denying Mrs. Sterling’s claim for service connection for
the cause of her veteran-husband’s death. The decision
was mailed to an address on Dixy Drive in Lake Charles,
Louisiana. The mailing was returned to the Board as
undeliverable. In October, Mrs. Sterling contacted the
Board to inquire about the status of her case. At that
time, she confirmed the Dixy Drive address. On Novem-
ber 17, 2015, Mrs. Sterling’s address on file was changed
to one on 4th Street in Lake Charles, Louisiana. The next
day, the Board decision was remailed to Mrs. Sterling at
the 4th Street address. Mrs. Sterling received the Board
decision on November 20, 2015. Acting pro se, she filed a
Notice of Appeal. The Veterans Court received her notice
on January 21, 2016, 121 days after the Board decision
and one day after the filing deadline. The Veterans Court
determined that Mrs. Sterling’s Notice of Appeal was
untimely and dismissed her appeal. Mrs. Sterling ap-
peals.   We have jurisdiction pursuant to 38 U.S.C.
§ 7292(a), (c), (d)(1).
STERLING   v. SHULKIN                                     3



                            II
    We have exclusive jurisdiction to decide appeals that
challenge the Veterans Court’s legal determinations,
including the interpretation or validity of any statute or
regulation. Id. We review the Veterans Court’s legal
determinations without deference. Checo v. Shinseki, 748
F.3d 1373, 1376 (Fed. Cir. 2014). Unless an appeal pre-
sents a constitutional issue, we may not review factual
challenges. 38 U.S.C. § 7292(d)(2).
   In dismissing Mrs. Sterling’s appeal, the Veterans
Court applied the rule outlined in Davis v. Prinicipi:
   For purposes of determining whether an NOA is
   timely filed under section 7266(a) within the 120-
   day period from the Board's mailing of notice of its
   decision, the Court applies to the Board's mailing
   of a decision copy under section 7104(e) a “pre-
   sumption of regularity” that the Secretary and the
   Board discharged their official duties by mailing
   the decision copy to the claimant and to the
   claimant's representative, if any, at each of their
   last known mailing addresses on the date on
   which the decision is issued. . . . [T]he presump-
   tion of regularity of mailing has been rebutted
   where a copy of a [Board] decision that is mailed
   to a claimant at his or her last known address is
   returned as undeliverable by the USPS and the
   claimant's claims file discloses other possible and
   plausible addresses that were available to the
   Secretary at the time of the [Board] decision.
17 Vet. App. 29, 36–37 (2003) (citations omitted); J.A. 2.
Because the Secretary lacked any other “possible and
plausible” address to mail the Board decision in Septem-
ber 2015, the Veterans Court found that Mrs. Sterling
failed to rebut the presumption of regularity. J.A. 2.
4                                      STERLING   v. SHULKIN



    Mrs. Sterling argues that the Veterans Court erred in
applying Davis, and requests we hold that “in order to
establish a rebuttal of the presumption of regularity, the
veteran only needs to establish that the mailing was not
received by the veteran.” Appellant’s Opening Br. 3. We
decline to do so.
    The time bar statute is 38 U.S.C. § 7266, which states
that a notice of appeal must be filed “within 120 days
after the date on which notice of the decision is mailed
pursuant to section 7104(e) of this title.”        Section
7104(e)(1) requires the Board to “promptly mail a copy of
its written decision to the claimant at the last known
address of the claimant.” Based on the statutory lan-
guage, the Veterans Court correctly applied the presump-
tion of regularity. It is not enough for Mrs. Sterling to
show that she did not receive the mailing if the Board did
not have any alternative address to send the decision.
     The Veterans Court did err, however, in failing to
consider whether Mrs. Sterling’s appeal warranted equi-
table tolling. See J.A. 3. A litigant seeking equitable
tolling bears the burden of establishing that (1) she has
been pursuing her rights diligently, and (2) that some
extraordinary circumstance prevented timely filing.
Sneed v. Shinseki, 737 F.3d 719, 725 (Fed. Cir. 2013). The
120-day deadline for filing appeals to the Veterans Court
is subject to equitable tolling. Id.
    Whether equitable tolling applies is a flexible inquiry,
determined on a case-by-case basis. Toomer v. McDonald,
783 F.3d 1229, 1239 (Fed. Cir. 2015). In past cases, we
have found that equitable tolling could apply due to:
incapacitation caused by mental or physical illness, see
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004); Arbas
v. Nicholson, 403 F.3d 1379 (Fed. Cir. 2005); the veteran’s
attorney abandoning the appeal, see Sneed, 737 F.3d at
725–29; the veteran misfiling a notice of appeal, Jaquay v.
Principi, 304 F.3d 1276 (Fed. Cir. 2002); and the veteran
STERLING   v. SHULKIN                                      5



using an incorrect form to file a notice of appeal, Bailey v.
Principi, 351 F.3d 1382 (Fed. Cir. 2003).
    Here, we note that Mrs. Sterling appears to have ac-
tively contacted the Board regarding the status of her
case and diligently updated her address. The Veterans
Court also noted that Mrs. Sterling asserted that she was
homeless for several years. J.A. 2. Moreover, the Veter-
ans Court received her Notice of Appeal a mere one day
after the 120 day deadline. Although we make no deter-
mination as to whether the facts of this case warrant
equitable tolling, we find that the Veterans Court erred
by not considering whether equitable tolling should apply.
     Accordingly, we remand for the Veterans Court to
consider whether the facts of this case warrant equitable
tolling.
              VACATED AND REMANDED